DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings, namely Figures 1-3, 5A-I, 7A-B, 8A-B, 9, 16A-C, 21A-G, 22A-E, 23A-E, 26, 27, 30A, 30C, 31 and 32 are objected to because they do not fulfill requirements set forth in MPEP 0600, 37 CFR 1.84, which states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 20-21, 23-25, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “An Implantable MOSFET Dosimeter for the Measurement of Radiation Dose in Tissue During Cancer Therapy.” Beyer et al. IEEE Sensors Journal, Vol. 8 No. 1, January 2008 to Beyer, and further in view of WO 2017004576 A1 to Rogers.




Regarding claim 4, Beyer teaches a phototherapeutic device but does not teach a substrate per se. However, Rogers teaches wherein the implantable illumination device comprises a planar substrate (substrate 100) and wherein the light source comprises a plurality of light emitting devices arranged on the planar substrate (“Referring to FIG. 29A, a top view of the device showing substrate 100 supporting various device components…including μ-ILED 150” [0227], Rogers). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the substrate of Rogers with the device of Beyer in order to enable the 
  
Regarding claim 8, Beyer states a phototherapeutic device but does not state encapsulation; however, Rogers teaches wherein the implantable illumination device is encapsulated in an encapsulation material (“BCB encapsulated in a polymer layer to provide additional rigidity and strength, such as increasing thickness to minimize tearing” [0289; further see 0298 and Fig. 37]).  It would be obvious to one of ordinary skill in the art to combine the encapsulation material as taught by Rogers with the device as taught by Beyer, as this would protect the device from material wear, and increase its longevity.

Regarding claim 20, Beyer teaches an implantable device comprising operation in conjunction with an external light source (“external beam radiation therapy doses” pg. 4, left column) and a receiver antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column) coupled to the light source and configured to extract power from a radiofrequency power signal incident on the implantable illumination device but does not teach a spectrum or state an internal light source. However, Rogers teaches a light source (“external beam radiation therapy doses” pg. 4, left column) configured to emit light having a 

Regarding claim 21, Beyer states an phototherapeutic device but does not state two different wavelengths. However, Rogers states wherein the light source comprises a first light emitting device configured to emit light having a first wavelength and a second light emitting device configured to emit light having a second wavelength different from the first wavelength (“A single device has one 675 nm GaAs μ-ILED and four 450 nm GaN μ-ILEDs that can be activated independently or concurrently” [0109], Fig. 2). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Beyer with the multiple wavelengths as taught by Rogers in order that the device is effective for different tissue targets with variable absorption spectra.

Regarding claim 23, Beyer teaches a phototherapeutic device but does not teach a substrate per se. However, Rogers teaches wherein the implantable 

Regarding claim 24, Beyer teaches wherein the receiver antenna comprises a conductive loop formed on the planar substrate (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column).  

Regarding claim 25, Beyer states a phototherapeutic device but not a flexible substrate; however, Rogers teaches wherein the planar substrate is formed from a flexible material (“a flexible substrate having a Young's modulus selected from a range of 100 KPa to 50 MPa” [0006]). It would be obvious to one of ordinary skill in the art to incorporate the flexible substrate of Rogers into the device of Beyer, as a flexible substrate would permit conformation to a tissue surface.



Regarding claim 35, Beyer teaches a transmitter for a photodynamic therapy system, the transmitter comprising: an antenna (“DVS [bidirectional] reader antenna coil,” Fig. 1, pg. 3, left column), a powering module configured to generate a drive signal (“the low-frequency magnetic field generated by the DVS reader antenna” pg. 3, left column)  which causes the antenna to generate a radiofrequency power signal to wirelessly provide power to an implantable illumination device, and a dosimetry module (DVS dosimeter, Fig. 1, pg. 3, left column)  coupled to the antenna (“reader antenna and the dosimeter antenna” pg. 3, right column) and configured to detect a radiofrequency signal backscattered from the implantable illumination device (“dosimeter power is derived from the low-frequency field generated by the low-frequency magnetic .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 1 above, and further in view of WO 2018009905 A2 to Maharbiz.
Regarding claim 7, Beyer in view of Rogers does not state resonance of the receiver antenna. However, Maharbiz, which teaches implants using ultrasonic backscatter and thus exists in the applicant’s field of endeavor, teaches wherein the receiver antenna is configured to provide a resonance for a range of frequencies including the radiofrequency power signal.  (“The frequency of the ultrasonic waves transmitted by the transducer can be set depending on the drive frequency or resonant frequency of the miniaturized ultrasonic transducer on the implantable device.” [0098]). It would be obvious to one of ordinary skill in the art to combine the resonance of the receiver antenna as taught by Maharbiz .
Claims 10, 13, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 1 above, and further in view of WO 2014176432 A1 to Chow.
Regarding claim 10, Beyer in view of Rogers teaches an implantable illumination device but does not state a regulator. However, Chow, which teaches powering means for implantable devices, teaches wherein the implantable illumination device comprises a regulator circuit configured to reduce variations emitted light intensity from the light source due to changes in power extracted by the implantable illumination (“step-up regulator” [0041] Chow). It would be obvious to one of ordinary skill in the art to incorporate the regulator circuit as taught by Chow into the device of Beyer in view of Rogers as this would enable precise modulation of therapeutic illumination despite inevitable variability of power extraction.

Regarding claim 13, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of 

Regarding claim 29, Beyer in view of Rogers teaches an implantable illumination device but does not state a regulator. However, Chow, which teaches powering means for implantable devices, teaches wherein the implantable illumination device comprises a regulator circuit configured to reduce variations emitted light intensity from the light source due to changes in power extracted by the implantable illumination (“step-up regulator” [0041] Chow). It would be obvious to one of ordinary skill in the art to incorporate the regulator circuit as taught by Chow into the device of Beyer in view of Rogers as this would enable precise modulation of therapeutic illumination despite inevitable variability of power extraction.

Regarding claim 39, Beyer in view of Rogers teaches an implantable illumination device but does not state a harmonic. However, Chow teaches wherein the radiofrequency signal backscattered from the implantable illumination device is a harmonic of the radiofrequency power signal (“[For] backscatter…components of the implantable medical device 506 may be used to generate a third order frequency harmonic component when exposed to energy of a particular frequency [which] may be modulated…to enable generation of a frequency component that is far removed from a fundamental frequency of the far field radiative signal 104.” [0076]). It would be obvious to one of ordinary skill to combine the backscatter harmonic as taught by Chow with the device taught by Beyer in view of Rogers, as this would enable the paired generation and detection of a distinct signal and its dependent, derivative signal (a harmonic thereof).

Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of WO 2017176908 A1 to Meng et al.
Regarding claim 14, Beyer in view of Rogers teaches the indication of the power extracted by the implantable illumination device to control an illumination dose 

Regarding claim 36, Beyer in view of Rogers teaches the indication of the power extracted by the implantable illumination device to control an illumination dose provided by the implantable illumination device (Rogers states, “multiple…sources of light can be independently controlled in a single device” [0052]).  Beyer in view of Rogers does not state a feedback loop between power indication and radiofrequency signal; however, Meng, which teaches a .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 35 above, and further in view of US 9669231 B1 to Clark.
Regarding claim 40, Beyer in view of Rogers teaches a transmitter but does not teach spatial focus of the radiofrequency power signal. However, Clark, which teaches an implantable radiofrequency device and thus exists in the applicant’s field of endeavor, further comprising a controller configured to modify the drive signal to spatially focus the radiofrequency power signal on the implantable illumination device.  (“For a variety of the various optional embodiments as have been discussed, the frequency of the radiofrequency signal driving the antenna is .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Beyer in view of Rogers as applied to claim 20 above, and further in view of WO 2008067455 A2 to Culp.
Regarding claim 41, Beyer in view of Rogers teaches a method of treating a tumor in a patient (see “breast cancer and prostate cancer patients,” pg. 10), the method comprising: implanting a device according to claim 20 proximate to or within the tumor (pg. 2, Fig. 1-2); and transmitting a radiofrequency power signal to the implantable device (“reader antenna and the dosimeter antenna” pg. 3, right column). However, Bayer in view of Rogers does not state a photosensitizer. Culp, which teaches a photodynamic therapy and thus exists in the applicant’s field of endeavor, teaches administering a photosensitizer to the patient (“A photosensitive agent is a compound that, when light at an appropriate wavelength is applied, provides a therapeutic affect in the body tissue in which the agent is absorbed.” [0002]). It would be obvious to one of ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 




/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, August 28, 2021